DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 10/19/2022. Claims 1-18 are currently pending. 

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 10/19/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “a distance less than five times a diameter of one of the wind turbine rotors,” and the claim also recites “preferably less than three times a diameter of one of the wind turbine rotors” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 is indefinite based on its dependence on claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/060332 to Moran (Moran) in view of Modeling of material bend-twist coupling on wind turbine blades to Bagherpour et al. (Bagherpour).
In Reference to Claim 1
Moran discloses a kit of parts for a plurality of wind turbine blades (Figs. 1 and 2: such as the plurality of wind turbine blade 20 or parts of a wind turbine blade 20), comprising a plurality of wind turbine blades (20) or a plurality of wind turbine blade portions (Fig. 2: such as portions of 26 along 44) each having: 
a plurality of composite plies ([0070]: such as those used to form shear webs and spar caps), each ply having a position within the respective wind turbine blade or the respective wind turbine blade portion (the composite as used to form the webs or caps) and a fibre orientation angle relative to a pitch axis ([0070]: off-axis fibers relative to longitudinal direction) of the respective wind turbine blade or the respective wind turbine blade portion (the composite as used to form the webs or caps), 
wherein each of the wind turbine blades (Fig. 1: 20) or each of the wind turbine blade portions (Fig. 5: such as any portions of section 44b) have substantially the same size and outer geometrical shape and corresponding pitch axes (Fig. 1: blades 20 having the same shape or Fig. 5 and [0055]: portions of section 44b having constant cross-section), and 
wherein at least one ply of each of the respective wind turbine blades or the respective wind turbine blade portions corresponds ([0070]: such as fibers of 50, 52, 46 or 48), have off-axis fibers ([0070]: such as orientation of the fibers between +/- 20-30 degrees) such that the wind turbine blades or wind turbine blade portions have different bend-to-twist couplings ([0072]: such as a first blade portion of 44b and a second blade portion of 44b).
Moran does not explicitly teach the at least one ply “… which corresponding plies have the same position within the respective wind turbine blades or wind turbine blade portions and have different fibre orientation angles ….”
Bagherpour is related to bend-to-twist coupling in wind turbine blade (abstract), as the claimed invention, and teaches wherein at least one ply (pg. 241, section 4.2: of the composite plies) of a respective wind turbine blade (abstract: wind turbine blade) or respective wind turbine blade portions (Fig.1: of hashed portions) corresponds (pg. 241, section 4.2: as being in the same composite plies), which corresponding plies have the same position within the respective wind turbine blades or wind turbine blade portions and have different fibre orientation angles (pg. 241, section 4.2, last paragraph: ply offset angle) such that the wind turbine blades or wind turbine blade portions have a tailored bend-to-twist couplings (pg. 241, section 4.2: the implementation of bend-twist coupling through fiber manipulation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Moran wherein at least one ply of each of the respective wind turbine blades or the respective wind turbine blade portions corresponds, of Moran, which corresponding plies, as taught by Bagherpour, have the same position within the respective wind turbine blades or wind turbine blade portions, of Moran, and have different fibre orientation angles, as taught by Bagherpour, so as to implement bend-twist coupling in the portions of Moran by manipulating fiber angle in corresponding composite plies, as taught by Bagherpour, and passively alleviate wind turbine blade loads and reduce fatigue flapwise bending moments (abstract and pg. 245, Conclusion).
In Reference to Claim 2
Moran, as modified by Bagherpour, discloses the kit of parts of claim 1, wherein the fibre orientation angles of the corresponding plies differ by at least 5o (Bagherpour pg. 245, Conclusion: as further taught of optimal offset angles of 9-12.5 degrees).
In Reference to Claim 3
Moran, as modified by Bagherpour, discloses the kit of parts of claim 1, wherein the fibre orientation angles of the corresponding plies differ by less than 35o (Bagherpour pg. 245, Conclusion: as further taught of optimal offset angles of 9-12.5 degrees).
In Reference to Claim 4
Moran, as modified by Bagherpour, discloses the kit of parts of claim 1, wherein the corresponding plies are unidirectional plies, biaxial plies or triaxial plies (Bagherpour Abstract: as manipulating plies of uni-directional material).
In Reference to Claim 5
Moran, as modified by Bagherpour, discloses the kit of parts of claim 1, wherein the corresponding plies are located in blade shell portions of the respective wind turbine blades (Moran [0046]: the spar being part of the blade shell as further taught) or respective wind turbine blade portions (Moran [0070]: the spar in portion 44b).
In Reference to Claim 6
Moran, as modified by Bagherpour, discloses the kit of parts of claim 1, with Bagherpour further teaching wherein tailoring of bend-twist coupling may be implemented based on material, such as an aspect of thickness, and may have constant properties or configurations in control of bend-twist coupling (Bagherpour: pg. 237, 2nd col, last paragraph; pg. 238, section 2.1, last sentence; and pg. 240, 2nd col, last paragraph) but does not explicitly teach “… wherein the corresponding plies have substantially the same ply thickness, matrix material and fibre material ….”
Regarding the claimed limitations “wherein the corresponding plies have substantially the same ply thickness, matrix material and fibre material”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as Bagherpour teaching that bend-twist coupling may be controlled as material based), it is not inventive to discover the optimum or workable ranges (such as certain final material configurations) by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite plies of Moran wherein the corresponding plies have substantially the same ply thickness, matrix material and fibre material because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 7
Moran, as modified by Bagherpour, discloses the kit of parts of claim 1, with Bagherpour further teaching wherein tailoring of bend-twist coupling may be implemented based on material, such as an aspect of thickness, and may have varying properties in control of bend-twist coupling (Bagherpour: pg. 237, 2nd col, last paragraph; pg. 238, section 2.1, last sentence; and pg. 240, 2nd col, last paragraph) but does not explicitly teach “… wherein the corresponding plies differ by one or more of their ply thickness, matrix material or fibre material ….”
	Regarding the claimed limitations “wherein the corresponding plies differ by one or more of their ply thickness, matrix material or fibre material”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as Bagherpour teaching that bend-twist coupling may be controlled as material based), it is not inventive to discover the optimum or workable ranges (such as certain final material configurations) by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite plies of Moran wherein the corresponding plies differ by one or more of their ply thickness, matrix material or fibre material because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 8
Moran, as modified by Bagherpour, discloses the kit of parts of claim 1, wherein each wind turbine blade or each wind turbine blade portion has a plurality of plies which correspond (such as Bagherpour further teaching that bend-twist coupling may be controlled as material based such as ply lay-up; Bagherpour: pg. 237, 2nd col, last paragraph; pg. 238, section 2.1, last sentence; and pg. 240, 2nd col, last paragraph).
In Reference to Claim 9
Moran, as modified by Bagherpour, discloses the kit of parts of claim 1, wherein the wind turbine blade portions are wind turbine blade tip portions (Moran Fig. 2: such as tip portion 44).
In Reference to Claim 10
Moran, as modified by Bagherpour, discloses the kit of parts of claim 9, further comprising a plurality of substantially identical wind turbine blade root portions (Moran [0042], [0045]: such a series of blade with root portions 42), wherein each wind turbine blade tip portion is coupleable to one of the wind turbine blade root portions (Moran [0042], [0045]: the sections 42 and 44 as formed to make a whole blade).
In Reference to Claim 11
Moran, as modified by Bagherpour, discloses a plurality of wind turbine blades (Moran: 20) formed at least partially from the kit of parts of claim 1, each blade comprising one of the plurality of wind turbine blades or one of the plurality of wind turbine blade portions (Moran [0042], [0045]: having blades 20 or portions 42 and 44 that form blade 20).
In Reference to Claim 12
Moran, as modified by Bagherpour, discloses a plurality of wind turbine rotors (Moran: [0043]: rotors to turbines in a wind farm or wind park), each rotor comprising a plurality of wind turbine blades (Moran: 20), the blades of each rotor being substantially identical (Fig. 1: similar blades), and the blades being formed at least partially from the kit of parts of claim 1, and the blades of different rotors comprising a respective one of the plurality of wind turbine blades or one of the plurality of wind turbine blade portions (Moran: blades 20 having configurations as outlined in claim 1 above).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/060332 to Moran (Moran) in view of Modeling of material bend-twist coupling on wind turbine blades to Bagherpour et al. (Bagherpour) as applied to claim 12 above, and further in view of US Patent Application Publication 2018/0045182 to Westergaard (Westergaard).
In Reference to Claim 13
Moran, as modified by Bagherpour, discloses a wind turbine park, comprising a plurality of wind turbines (Moran: [0043]) comprising the plurality of wind turbine rotors of claim 12, each wind turbine having one of the plurality of wind turbine rotors (Moran Fig. 1: such as rotor 16), but does not teach “… an adjacent pair of the wind turbines being spaced apart by a distance less than five times a diameter of one of the wind turbine rotors, preferably less than three times a diameter of one of the wind turbine rotors ….”
Westergaard is related to a wind turbine park (Fig. 9A for instance) with a plurality of wind turbines (Fig. 1: 100 for instance), as the claimed invention and teaches an adjacent pair of the wind turbines being spaced apart by a distance less than five times a diameter of one of the wind turbine rotors, preferably less than three times a diameter of one of the wind turbine rotors ([0064]) and so as to be most effective at affecting turbulent mixing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Moran wherein an adjacent pair of the wind turbines being spaced apart by a distance less than five times a diameter of one of the wind turbine rotors, preferably less than three times a diameter of one of the wind turbine rotors, as taught Westergaard, so as to effectively affect the turbulent mixing of wind turbines in a wind farm and increase efficiency of the wind turbines of Moran (Westergaard abstract and [0064]).
In Reference to Claim 14
Moran, as modified by Bagherpour and Westergaard, discloses the wind turbine park of claim 13, wherein the wind turbine park has a predominant wind direction (Westergaard Fig. 4A: such as left to right), and a first wind turbine (Westergaard: 450 for instance) is positioned relative to a second wind turbine (Westergaard: 450 for instance) in an upwind direction, Westergaard further teaching changing a parameter of a blade (Westergaard [0006], [0061]: such as pitching) and further pitching at different degrees (Westergaard claim 17). Moran teaches blade pitching may include passive blade pitching (Moran [0001], [0002]: bend-twist coupling). 
Moran, as modified by Bagherpour and Westergaard does not explicitly teach “… according to the predominant wind direction, and wherein the blades of the first wind turbine have a greater bend-to-twist coupling than the blades of the second wind turbine ….”
	Regarding the claimed limitations “according to the predominant wind direction, and wherein the blades of the first wind turbine have a greater bend-to-twist coupling than the blades of the second wind turbine”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as: Westergaard claim 7, the difference in blade pitching based on position in wind parks and Moran [0001], [0002] the pitching of blades using passive pitching), it is not inventive to discover the optimum or workable ranges (such as having a blade pitch of one turbine be different than another in a wind park) by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pitching of the blades of wind turbines in the wind park of Moran according to the predominant wind direction, and wherein the blades of the first wind turbine have a greater bend-to-twist coupling than the blades of the second wind turbine because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show the molding of wind turbine blades, wind turbine blades with bend-twist configurations and studies aeroelastic tailoring of wind turbine blades.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745